Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Ropella on 01/25/2022.

The application has been amended as follows: 

Claim 1 has been replaced with the following: --1. A hair weave removal tool comprising:
a handle comprising a first end, a second end opposite the first end, and a hollow portion, the handle extending along a central longitudinal axis;
an elongated member comprising a proximal and a distal end; the proximal end coupled to and extending outwardly from the second end of the handle along the central longitudinal axis, wherein the elongated member further comprises an extension and a guide member extending outwardly from the distal end of the elongated member along opposing sides of the central longitudinal axis, where the extension is configured to be received through a threaded loop of a sewn hair weave track;
a magnifier; the magnifier pivotably coupled to a joint, the joint extending outwardly from the second end of the handle, laterally adjacent to the elongated member, such that the magnifier is located at 
a light source integrally formed with the handle and extending from the second end of the handle laterally adjacent the elongated member such that the elongated member is disposed between the magnifier and the light source, and wherein the light source is configured to illuminate an area around the extension; and
a power source disposed in the hollow portion of the handle, wherein the power source is electrically coupled to the light source.--
Claims 10-11 and 13-17 are cancelled.
Claim 18 has been replaced with the following: --18. A method comprising: 
providing a hair weave removal tool comprising a handle, a light source and a magnifier;
the hair weave removal tool further comprising an elongated member that extends outwardly from a second end of the handle along a central longitudinal axis, and further comprising an extension and a guide that extend from a distal end of the elongated member on opposing sides of the central longitudinal axis;
wherein the magnifier is pivotally connected to a joint member extending outwardly from the second end of the handle along the central longitudinal axis; 
activating the light source of the hair weave removal tool such that the area around the extension is illuminated; 
inserting the extension of the hair weave removal tool through a threaded loop along a track of a hair weave, wherein the extension is viewable through the magnifier; 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Gardener (US Pat 8,707,968) provides a hair weave removal tool with a handle (50), an elongated member (140), an extension (133) and a guide (134); but does not teach the tool contains a magnifier or an illumination source.
Illumination and magnification elements are known to be attached to a hand-operated tool.
Holoff (US Pat # 4,524,647) teaches a hand operated tool (20) to have a magnifier (14) and light source (50) pivotally connected to an end of the tool remote from its working area (54). Indeed, combination devices that provide a magnifier/light source with a hand tool are shown to provide them as a singular body generally pivotally attached to an end of a device remote from its working end. (Neal et al. US Pat # 7,339,754; Mui US Pat 7,178,847). Thus these types of devices teach away from providing a magnifier and light source extending along opposing sides of an elongated member; where the elongated member carries the working surfaces of the tool at one end, and the handle at the other. This arrangement of the magnifier and light source extending along opposite sides of an elongated member provides a more compact device than devices like Holoff which require the bulk of an extra body attached to an end of the handle remote from the extension of its working surface.
Illuminated hand tools are generally well-known. For example, Correa (US Pat # 7,108,395); Yip (US Pat # D506, 574) and Navid et al. (US Pub # 2002/0105797) teach providing a light source directly on a tool, but teach the light to be supplied immediately proximate the working surface of the tool. Other illuminated devices provide illumination means directly on the handle (McKain et al. US Pat. 5,369,555; Lin US Pat # 6,379,019; Reznik et al. US Pat # 8,820,956 and Tiegs US Pub # 2011/0289780). None of these devices contemplate use with a hair weave removal tool or a magnifier, where a magnifier would be located on an opposing side of a hair weave removal tool from the illumination source.
Rothmann (US Pub # 2005/0237634) teaches providing a hand tool with a handle pivotally connected to a magnifier carrying an illumination source (Paragraph 0024); but does not teach the magnifier is pivotally connected to an elongated member extending outwardly from a second end of the handle along its central longitudinal axis, where the light source is a light source integrally formed with the handle and extending from the second end of the handle laterally adjacent the elongated member such that the elongated member is disposed between the magnifier and the light source, where the working surface of the tool extends outwardly from the extension.
Although Barry (US Pat 4,147,411) teaches a pivotally mounted magnifier (12) and tool (9) to extend outwardly from a handle, Barry does not teach that an elongated member extends outwardly from the handle to have the tool extend therefrom. Further, even if a light source like Correa was combined to provide illumination, there is no teaching or suggestion to arrange the light such that the light would be arranged on an opposite side of an elongated member from the magnifier, to meet the claimed structure.
Krug et al. (US Pat # 5,209,757) teaches a handheld tool with a handle (3) and elongated member (20) carrying a working surface (13) and light source (11) at its distal end and a magnifier (16) coupled to the elongated member. Krug et al. does not teach the magnifier is adjustable, and the light source is located on an opposing side of the elongated member from the magnifier, nor does Krug et al. teach the working surface to include a guide opposing an extension that extend from the distal end from the distal end of the elongated member. Krug et al. is designed for use in the ear of a user and thus is designed to be extra compact. Thus, it would destroy the purpose of Krug et al. to remove the light 
None of the prior art teach or suggest providing a tool having a handle, and an elongated member extending from a distal end of the handle, where a magnifier and light source extend along and opposite one another on either side of the elongated member, where the elongated member further carries an extension and a guide member extending outwardly from the distal end of the elongated member along opposing sides of the central longitudinal axis, where the extension is configured to be received through a threaded loop of a sewn hair weave track and the magnifier and illumination source are configured to aid a user in viewing operation of the extension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772